Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange County, imposed July 24, 1979, upon his conviction of attempted robbery in the first degree, after a plea of guilty, the sentence being an indeterminate prison term with a maximum of 15 years and a minimum of 5 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the maximum period of imprisonment to 10 years and the minimum to 3 Vs years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated. Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.